DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-3,9-12 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Yu (US20150367953).
With respect to claim 1 Yu discloses (see figure 3) a panel for attenuating noise comprising:
A face skin (40);
A base skin (38);
A cellular core  connected to and forming a plurality of cells between the face skin and the base skin, wherein the cellular core is defined by a cell structure having a plurality of cell walls (46) extending between the face skin and the base skin defining each of the plurality of cells; and
A septum (54) disposed within each of the plurality of cells, the septum defining a first chamber (unnumbered in figure 3 but shown ) proximate the face skin and a second chamber proximate the base skin (52 in figure 3), the septum continuously slanted to define a plane intersecting the face skin and the bas skin at a non-orthogonal angle, wherein the face skin comprises a plurality of perforations (see 68 and 72 in figure 3) full through the face skin and in fluid communication with the first chamber.

With respect to claim 3 Yu further discloses wherein the cell structure is at least one of hexagonal, pentagonal, triangular, circular, oblate, oval elliptical or lenticular (triangular is shown).
With respect to claim 9 Yu further discloses wherein the plurality of perforations define a corner notch (see perforations and their formation in figure 3 which forms a corner notch as shown).
With respect to claim 10 Yu discloses a gas turbine engine (see figure 1) comprising:
A compressor section configured to compress a gas;
A combustor section aft of the compressor section and configured to combust the gas a turbine section aft of the combustor section configured to drive the compressor section; and
A panel for attenuating noise therein the panel comprises (see figure 3):
A face skin (40);
A base skin (38);
A cellular core  connected to and forming a plurality of cells between the face skin and the base skin, wherein the cellular core is defined by a cell structure having a plurality of cell walls (46) extending between the face skin and the base skin defining each of the plurality of cells; and
A septum (54) disposed within each of the plurality of cells, the septum defining a first chamber (unnumbered in figure 3 but shown ) proximate the face skin and a second chamber proximate the base skin (52 in figure 3), the septum continuously slanted to define a plane intersecting the face skin and the bas skin at a non-orthogonal angle, wherein the face skin comprises a plurality of perforations (see 68 and 72 in figure 3) full through the face skin and in fluid communication with the first chamber.

With respect to claim 12  Yu further discloses wherein the cell structure is at least one of hexagonal, pentagonal, triangular, circular, oblate, oval elliptical or lenticular (triangular is shown).
With respect to claim 18 Yu further discloses wherein the plurality of perforations define a corner notch (see perforations and their formation in figure 3 which forms a corner notch as shown).


Claim Rejections - 35 USC § 103
2. Claims 4-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US20150367953).
With respect to claims 4 and 13 Yu discloses the invention as claimed except the specific claimed range of 1% to 25% for the perforated area. As a perforated area is shown there is inherently a percentage pf perforated area. It would have been obvious to select the range of 1% to 25% to allow the desired amount of flow and thus attenuation. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 5 and 14 Yu further discloses wherein the cell structure is a quadrilateral cell structure (see figure 2) defining a cell having a first cell wall, a second cell wall, a third cell wall and a fourth cell wall each defining nodes at the intersection thereof, wherein the septum extends across the cell from a node at the first inner surface to an opposing node at the second inner surface (see again figures 2 and 3).
.
3. Claims 7-8, and 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US20150367953) in view of Holme (US6725541)
With respect to claims 7 and 16 Yu discloses the invention as claimed except expressly wherein the metal foil of the device comprises first upper, second upper first lower and second lower tabs. 
Holmes (see figures and abstract) discloses the use of metal foil (described as ductile sheets in abstract) which lock together via tab arrangements (see figures 2,6,7 and 8). 
The exact location of two upper and two lower tabs would have been an obvious configuration based upon the wall intersections of Yu.
It would have been obvious to combine the teachings of Holme to use inserted tab arrangement sin the formation of an acoustic liner with the device of Yu to allow for simplified construction thereof.
With respect to claims 8 and 17 Yu as modified by Holme further discloses wherein the first upper tab is coupled to the first cell wall, the second upper tab is coupled to the second cell wall, the first lower tab is coupled to the third cell wall and the second lower tab is coupled to the fourth wall (again based upon the wall arrangement of Yu this would have been the obvious configuration of the tabs as taught by Holme).
With respect to claim 19 Yu as modified by Holme discloses a method of manufacturing a panel for attenuating noise comprising:

Coupling the first edge to the node of the cell at the opening;
Driving a second edge of the metal foil through the cell (by means of the insertion slots as taught by Holme);
Inserting a die through a first end of the cell and an anvil through a second end of the cell (refer to the deformed notches and the standard procedure of bending metal by means of anvil and die arrangements;
Forming a face of a septum between the intersection of the de and the anvil; and forming an upper tab an a lower tab ion response to the action of the die and the anvil.
With respect to claim 20 Yu as modified by Holme further discloses (see again Holme column 3) coupling the upper tab to a first cell wall of the cell and coupling the lower tab to a second cell wall of the cell;
Perforating the face of the septum (perforations are shown by Yu); and 
Coupling a face skin to the cellular core at the first end of the cell, perforating the face skin, and coupling a base skin to the cellular core at the second end of the cell (see arrangement of the layers of Yu).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rohr (EP3206203) discloses an acoustic panel; Douglas (US8047329) discloses an acoustic panel formed by means of tab mounting arrangements; Hoetzeldt (US20110100747) discloses a sandwhich acoustic panel; and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837